848 F.2d 194
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Bradley Eugene SMITH, Petitioner-Appellant,v.Al C. PARKE, Respondent-Appellee.
No. 87-6165.
United States Court of Appeals, Sixth Circuit.
May 13, 1988.

1
Before KRUPANSKY and DAVID A. NELSON, Circuit Judges, and JAMES D. TODD, District Judge.*

ORDER

2
Petitioner appeals the district court's judgment denying habeas relief under 28 U.S.C. Sec. 2254.  The appeal has been referred to a panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Petitioner claimed that his state court conviction is illegal due to erroneous trial court rulings, prosecutorial misconduct, and improper jury instructions.


4
Upon consideration, we affirm the district court's judgment for the reasons stated in its memorandum opinion filed September 14, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable James D. Todd, U.S. District Judge for the Western District of Tennessee, sitting by designation